DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 10-12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki (US Patent Number 4995127).
Regarding claim 1, Inagaki discloses a shock absorbing system (it would be capable of functioning as such) comprising at least one layer of hollow materials (5 for instance) filled in a hollow container (3 for instance), wherein the hollow materials are not connected to each other (see figures as well as the paragraph bridging columns 4 and 5 stating that member 11 is not required; note also that even in the embodiment of 4, the materials are not directly connected to one another) allowing them to randomly turn, move, and change positions when an external compression is applied on a portion of the dynamic shock absorbing system, and shift to a new position within the hollow container when the external compression is lifted, such that every time the external compression is applied on said portion of the dynamic shock absorbing system, a different internal arrangement of the hollow materials in the hollow container is exposed to the external compression (the device would at least be capable of such operation inasmuch as in the invention).
Regarding claim 2, Inagaki further discloses the hollow materials comprise cylindrical rings (see at least Figures 3-7 showing various shapes including cylindrical rings).
Regarding claim 3, Inagaki further discloses the hollow materials comprise hollow balls (see at least the “Summary of the Invention” and the first full paragraph of column 8 for instance).  
Regarding claims 5 and 6, Inagaki further discloses there are two layers of hollow materials filled in the hollow container, and wherein the hollow materials comprise cylindrical rings (see figures, including Figure 3 for instance).  
Regarding claims 10-12, Inagaki further discloses the system is used in a mattress (as in Figures 1-3), the system is used in a chair pillow (as in Figures 16-19 for instance), and the system is used in a seat cover (as in Figures 12, 14, and 15 for instance).  
Regarding claims 14 and 16, Inagaki further discloses the hollow materials comprise tube pieces and/or are of different shapes and sizes (see figures).

Claim(s) 4, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inagaki.  Inagaki discloses a system as explained above including the use of cylindrical rings and hollow balls as well as at least the use of a mixture of cylindrical rings and other shapes (as in Figures 4-7 for instance) in various layer arrangements.  As such Inagaki is viewed as at least broadly disclosing the material of claims 4, 7, and 8, though they may not be explicitly described.  Even if this were not the case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangements as claimed (i.e. providing a mixture of cylindrical rings and hollow balls and/or layered hollow balls) based on normal variation because this could simplify manufacture or improve support and comfort for various users.


Claim(s) 9, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Calvert (US Patent Number 7757321).  Inagaki discloses systems as explained above but does not disclose use in footwear or with a liquid.  Calvert discloses a related device including shock absorption in footwear/a shoe (as in Figures 1-3), and the use of liquid (liquids in the cushion portions are disclosed throughout; note that any of the disclosed liquids would at least inherently provide some amount of lubrication and are accordingly viewed as “lubricating liquids”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Inagaki’s device in footwear and/or with a liquid as taught by Calvert as this could improve performance and versatility for a variety of users.
	
Response to Arguments
Applicant's arguments filed 7 July 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that Inagaki does not disclose hollow materials not connected and able to shift as claimed.  However, as explained above, the Inagaki arrangement is viewed as meeting the limitations (i.e. the materials need not be connected – and at the very least are not directly connected – and would be capable of motion much as in the invention).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636